Per Curiam :
Whether pumping an oil well on the Sabhath is a work of necessity, within the meaning of the act of April 22, 1794, is a question of fact; and it has been decided against the defendants by the learned judge of the court below. It is idle, and a great waste of time, to bring such questions here upon a certiorari. The act of April 26,1855, P. L. 321, under which the fines *548were imposed in these cases, does not provide for an appeal; and upon the writ of certiorari, as we have said in at least a hundred cases, we cannot review the evidence.
Judgment affirmed.

See § 3. act of April 26, 1855, P. L. 322.